Exhibit (a)(1)(A) STRASBAUGH OFFER TO EXCHANGE OUTSTANDING OPTIONS FOR COMMON STOCK THE OFFER EXPIRES AT 5:00 P.M., U.S. PACIFIC TIME, ON SEPTEMBER 25, 2009, UNLESS WE EXTEND THE OFFER By this Offer, Strasbaugh is offering its employees the opportunity to exchange their outstanding stock options for restricted shares of our Common Stock (the “Common Stock”). The exchange ratio of options cancelled to Common Stock to be issued is 2-to-1, so if you accept you will receive one share of Common Stock for each two options cancelled. The shares of Common Stock to be issued will not be registered under the Securities Act.We are making the Offer on the terms described in this Offer to Exchange, as it may be amended from time to time. Each share of Restricted Stock issued in the Offer will vest on March 31, 2010. Thus, any share of Restricted Stock issued to an employee or director under this Program will be subject to cancellation if the employee’s employment is terminated for any reason before that date (or in the case of a non-employee director, the director ceases to be a director for any reason before that date.)Any Restricted Stock held by an employee (or director) that remains unvested at the time his or her employment with us terminates for any reason will be cancelled as of the termination date. The Offer will be open to all persons who hold options issued under the 2007 Share Incentive Plan and who are employed by us (or on the Board of Directors) as of the Commencement Date and as of the Expiration Date. The Commencement Date is August 24, 2009 and the Expiration Date is September 25, 2009 (unless extended). An election to exchange your options for shares of Restricted Stock is entirely voluntary and may be withdrawn anytime prior to the Expiration Date. Shares of our Common Stock are quoted on the OTC Bulletin Board under the symbol “STRB”. On August 21, 2009, the closing price per share of our common stock as reported on the OTC Bulletin Board was $1.10. We recommend that you obtain current market quotations for our Common Stock before deciding whether to elect to exchange your options. SEE “RISKS OF PARTICIPATING IN THE OFFER,” BELOW, FOR A DISCUSSION OF RISKS THAT YOU SHOULD CONSIDER WHEN DECIDING WHETHER OR NOT YOU SHOULD TENDER YOUR OPTIONS FOR EXCHANGE. Offer to Exchange Dated August 24, 2009 -i- IMPORTANT Your election to exchange your options is voluntary. You are free to keep your existing options. If you decide to participate in the Offer, you must properly complete and sign the attached Election Form and submit it in accordance with its instructions before 5:00 p.m. U.S. Pacific Date on the Expiration Date (currently September 25, 2009, or on a later date if we extend the Offer). If you do not submit the Election Form by the stated time on the Expiration Date, you will be deemed to have rejected the Offer. Delivery of the Election Form must be by hand delivery to Richard Nance (the “Exchange Administrator”) or fax to (805) 541-6425. Responses submitted by any other means, including email, U. S. mail (or other post) and Federal Express (or similar delivery service) are not permitted. Responses delivered via hand delivery will only be deemed delivered when actually received by the Exchange Administrator. No late deliveries will be accepted. The delivery of election and withdrawal forms is at your risk. Strasbaugh intends to confirm the receipt of your election form and/or any withdrawal form by email within two U.S. business days. If you have not received an email confirmation that Strasbaugh has received your response, we recommend that you confirm that we have received your election form and/or any withdrawal form. This transaction has not been approved or disapproved by the securities and exchange commission (the “sec”), nor has the sec passed upon the fairness or merits of this transaction or upon the accuracy or adequacy of the information contained in this document. Any representation to the contrary is a criminal offense. Our Board of Directors recognizes that the decision to accept or reject the Offer is an individual one that should be based on a variety of factors. You should consult your personal advisors if you have questions about your financial and/or tax situation. If you have any questions about the Offer that are not answered by this Offer to Exchange and other documents related to the Offer, or if you would like to request additional copies of these materials or assistance completing required documentation, please contact the Exchange Administrator at (805) 541-6424. Although our board of directors has approved the offer, neither we nor our board of directors makes any recommendation as to whether or not you should exchange your options, nor have we authorized any person to make any such recommendation. We have not authorized anyone to give you any information or to make any representation in connection with the offer other than the information and representations contained in this offer to exchange and documents to which we have referred you.if anyone makes any recommendation or representation to you or gives you any information, you must not rely upon that recommendation, representation or information as having been authorized by us. You are urged to evaluate carefully all of the information in this offer to exchange and documents to which we have referred you and to consult your own legal, investment and/or tax advisors. You must make your own decision whether to exchange your options. You should not assume that the information provided in this offer to exchange is accurate as of any date other than the date of this offer to exchange. This offer to exchange summarizes various documents and other information. These summaries are qualified in their entirety by reference to the documents and information to which they relate. -ii- GLOSSARY The following are definitions of some terms used in this Offer: 2007 Share Incentive Plan means the Strasbaugh 2007 Share Incentive Plan. This is the plan under which all outstanding stock options were issued. Commencement Date means the date the Offer is first being made, which is August 24, 2009. Expiration Date means the date that the Offer will expire, which is currently set to be at 5:00 p.m., PDT, on September 25, 2009, unless we extend the Offer to a later time and/or date. Fair Market Value means the average of the closing price of our Common Stock as reported on the OTC Bulletin Board on the five trading days immediately prior to the Expiration Date (or, if no sales are reported on any such dates, then the closing price of our Common Stock on the five days preceding the Expiration Date on which there is a reported sale). Restricted Stock means the shares of our Common Stock to be issued pursuant to the Offer. Offer means the offer to exchange shares of Restricted Stock for outstanding stock options. Schedule TO means the Tender Offer Statement filed by us with the SEC in connection with the Offer. SEC means the United States Securities and Exchange Commission. -iii- TABLE OF CONTENTS Page SUMMARY TERM SHEET AND QUESTIONS AND ANSWERS 1 RISKS OF PARTICIPATING IN THE OFFER 7 THE OFFER 8 1.ELIGIBLE EMPLOYEES; ELIGIBLE OPTIONS; EXPIRATION DATE 8 2.PURPOSE OF THE OFFER 9 3.PROCEDURES 10 4.CHANGE IN ELECTION 10 5.ACCEPTANCE OF OPTIONS FOR EXCHANGE AND CANCELLATION AND ISSUANCE OF COMMON STOCK 11 6.CONDITIONS OF THE OFFER 11 7.PRICE RANGE OF COMMON STOCK 12 8.RESTRICTIONS ON RESALE; HOLDING PERIOD; AFFILIATES 13 9.SOURCE AND AMOUNT OF CONSIDERATION; TERMS OF COMMON STOCK 13 10.INTERESTS OF DIRECTORS AND EXECUTIVE OFFICERS; TRANSACTIONS AND ARRANGEMENTS INVOLVING THE OPTIONS 13 11.STATUS OF OPTIONS ACQUIRED BY US IN THE OFFER 13 12.LEGAL MATTERS; REGULATORY APPROVALS 14 13.MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES 14 14.EXTENSION OF THE OFFER; TERMINATION; AMENDMENT 16 15.FEES AND EXPENSES 16 16.INFORMATION ABOUT US 16 17.ADDITIONAL INFORMATION 17 18.MISCELLANEOUS 17 SCHEDULE A INFORMATION ABOUT OUR DIRECTORS AND EXECUTIVE OFFICERS A-1 SCHEDULE B SELECTED FINANCIAL INFORMATION B-1 -iv- SUMMARY TERM SHEET AND QUESTIONS AND ANSWERS The following is a summary of the material terms of the Offer and addresses some of the questions that you may have about the Offer. We urge you to read carefully the remainder of this Offer to Exchange, because the information in this summary is not complete and additional important information is contained in the remainder of this Offer to Exchange. We have included cross-references to the relevant sections under the caption “The Offer” of this Offer to Exchange where you can find a more detailed discussion of the topics discussed in this summary. Summary of Material Terms of the Offer • Offer. We are offering employees the opportunity to exchange their options for restricted shares of Common Stock. An employee who accepts the Offer will receive shares of Restricted Stock equal to one-half the number of options exchanged. Thus, for example, an employee holding options to purchase 1000 shares would receive 500 shares of Restricted Stock. All outstanding options issued under the 2007 Share Incentive Plan held by current employees and directors are eligible for the Offer, irrespective of the exercise price (See Section1, Eligible Employees; Options; Expiration Date) • Employees. The Offer will be open to all employees and members of the Board of Directors who hold options issued under the 2007 Share Incentive Plan. (See Section1, Eligible Employees; Options; Expiration Date) • Voluntary Participation; Exchange. Your participation in the Offer is voluntary. In exchange for the options you surrender, you will receive shares of Restricted Stock equal to one-half of the options exchanged. (See Section1, Eligible Employees; Options; Expiration Date) • Exchange Ratio. The exchange ratio for options is two stock options for one share of Restricted Stock. (See Section1, Eligible Employees; Options; Expiration Date and Section8, Exchange Ratio): • Vesting. Each share of Restricted Stock will be issued in certificate form promptly after completion of the Offer. The Restricted Stock will not be not registered under the Securities Act, and will vest on March 31, 2010. Thus, you must continue employment with the Company until at least that date to be entitled to the Restricted Stock.The certificate representing the Restricted Stock will bear a legend referring to this restriction. (See Section1,Eligible Employees; Options; Expiration Date) and Section9, Source and Amount of Consideration; Terms of Restricted Stock) • Other Terms and Conditions of Restricted Stock. Restricted Stock issued in the Offer will be granted pursuant to the Strasbaugh 2007 Incentive Share Plan. A participating Employee is not required to pay any monetary consideration to receive shares of Restricted Stock in the exchange. All other terms and conditions of the Restricted Stock issued in the Offer will be substantially the same as those that apply generally to Common Stock granted under the Strasbaugh 2007 Incentive Share Plan. (See Section9, Source and Amount of Consideration; Terms of Restricted Stock) • Affiliates of Strasbaugh. Persons who are “affiliates” of Strasbaugh are subject to additional restrictions on sales of shares of Restricted Stock. Generally, an “affiliate” of Strasbaugh is a member of the Board of Directors, an executive officer or a principal shareholder. (See Section9, Source and Amount of Consideration; Terms of Restricted Stock). • Election to Accept the Offer. To make your election to accept the Offer, you must properly complete, sign and deliver an Election Form to us before the Expiration Date in accordance with the procedures described in the Offer. The Expiration Date of the Offer is currently set at September 25, 2009, but we may extend the expiration of the Offer to a later date. You may withdraw or re-accept the Offer at any time prior to the Expiration Date by completing and delivering a Notice of Withdrawal or new Election Form in accordance with the election procedures. You may not withdraw or re-accept the Offer after the Expiration Date. (See Section3, Procedures, and Section4, Change in Election) • Conditions to the Offer. This Offer is subject to a number of conditions. If any of the conditions to which this Offer is subject occurs, we may terminate or amend the Offer, or we may postpone or forego our acceptance of any options for exchange. (See Section6, Conditions of the Offer) • Trading Price for Our Common Stock. Shares of our common stock are traded on The OTC Bulletin Board under the symbol “STRB”. We recommend that you obtain current market quotations for our common stock before deciding whether to exchange your options. (See Section7, Price Range of Common Stock) -1- • Tax Consequences. We believe that you will not recognize taxable income upon receipt of the Restricted Stock, but will recognize taxable income on the date of vesting (March 31, 2010), based on the fair market value of the Restricted Stock on the date of vesting, and it will be subject to applicable income and employment tax withholding. We may elect to deduct from the shares of Restricted Stock that would otherwise be issued in the exchange the appropriate number of whole shares, valued at their then fair market value, to satisfy our tax withholding obligations at the applicable minimum statutory withholding rate. Alternatively, we may require you to satisfy the applicable tax withholding requirements through payroll withholding or otherwise. An employee who receives Restricted Stock may elect, by filing a Section 83 election with the Internal Revenue Service, to recognize income on the date of receipt of the Restricted Stock, based on the fair market value of the Restricted Stock on the date of receipt. (See Section13, Material U.S. Federal Income Tax Consequences) The foregoing summary of the U.S. federal income tax consequences of the option exchange program under current law is not intended to be exhaustive and, among other considerations, does not describe state, local or international tax consequences. • Amendment and Termination. As long as we comply with applicable laws, we may amend or terminate the Offer in any way. We will notify you if we amend or terminate the Offer. We may be required to extend the Offer in the event we materially change the terms of the Offer. (See Section14, Extension of the Offer; Termination; Amendment) Questions and Answers Q1 What is the Offer? A1 The Offer is a voluntary stock option exchange program permitting employees to exchange options for Restricted Stock to be granted under the Strasbaugh 2007 Share Incentive Plan. The Restricted Stock is expected to be issued promptly after the Expiration Date of the Offer. Your participation in the Offer is voluntary; you may either keep your current options at their current exercise prices or cancel those options in exchange for Common Stock. Q2 Why is Strasbaugh making the Offer? A2 Like many technology companies, our stock price has suffered severe declines and experienced significant volatility during the last several years. Consequently, many of our employees hold options with exercise prices significantly higher than the current market price of our common stock. As of August 1, 2009, employees held options to purchase approximately 1,327,416 shares, with exercise prices ranging from $1.20 to $1.71 per share, while the closing price of our common stock on the OTC Bulletin Board on August 21, 2009 was $1.10 per share. We believe that these “out of the money” options are no longer effective as performance and retention incentives, and that to enhance long-term shareholder value we need to maintain competitive employee compensation and incentive programs. An equity stake in the success of the company is a critical component of these programs. We believe the Offer will provide us with an opportunity to restore for employees the ability to participate economically in our future growth and success. In addition, because the Restricted Stock will cover fewer shares of our common stock than the options tendered for exchange, we believe the Offer will result in a significant reduction in the number of our shares that are subject to outstanding awards and mitigate the potentially dilutive effect that our equity incentive program may have on our shareholders. Q3 Why can’t I just be granted additional options? A3 We strive to balance the need for a competitive compensation package for our employees with the interests of our shareholders. We believe that the Offer will permit us: (i)to provide the incentives to our employees that were intended when the options were initially granted, and (ii)to meaningfully reduce the number of our shares that are subject to outstanding options that have high exercise prices and may be viewed by our shareholders as potentially dilutive. In designing the terms of the Offer and recommending its approval by our Board of Directors, our Compensation Committee took into account its philosophy of shifting from the exclusive use of stock options to using a mix of stock options and other equity-based incentives, such as Common Stock, to provide long-term equity incentives to our employees. By granting replacement awards consisting of Restricted Stock rather than new, at-the-money stock options, our Compensation Committee seeks to strengthen our equity-based retention incentives, while further aligning our existing equity compensation programs with our compensation philosophy. -2- Q4 What options may I exchange as part of this program? A4 Any options held by a Strasbaugh employee or director and granted under the 2007 Share Incentive Plan may be exchanged for Restricted Stock. Q5 May I tender options that I have already exercised? A5 No. The Offer only permits the exchange of outstanding options, and does not apply in any way to shares purchased, whether upon the exercise of options or otherwise (including purchases via the open market). Q6 How many shares of Restricted Stock will I receive for the options that I exchange? A6 You will receive one share of Restricted Stock for each two options surrendered. Q7 If I elect to participate in the Offer, is it possible that my cancelled options would have ultimately been more economically valuable than the Restricted Stock I received in exchange for them? A7 Yes. If the price of our Common Stock increases after the date on which your options are cancelled, those cancelled options might prove to have been worth more than the Restricted Stock that you receive in exchange for them. For example, if you exchange options covering 1,000 shares with an exercise price of $1.20 per share, you would receive 500 shares of Restricted Stock (i.e., 1,000 divided by 2). Assume, for illustrative purposes only, that two years after the issuance of the Restricted Stock the fair market value of our common stock has increased to $5.00 per share. Under this example, if you had kept your exchanged options, exercised them, and sold the underlying shares at $5.00 per share, you would have realized a pre-tax gain of $3,800, but if you exchanged your Option for 500 shares of Restricted Stock and sold the shares at $5.00 per share, you would only realize a pre-tax gain of $2,500. Q8 When will I receive my Restricted Stock? A8 If you are eligible and participate in the Offer, you will be issued shares of Restricted Stock promptly after the Expiration Date. Q9 Is the Restricted Stock I receive subject to vesting? A9 Yes. Shares of Common Stock issued in the Offer will not be vested at the time they are issued, and will vest on March 31, 2010.Thus, unless you remain employed by the Company through that date, your Restricted Stock will be forfeited. Also, the Restricted Stock will not be registered under the Securities Act, and therefore must be held for at least six months (or more, if you are an “affiliate” of the Company, as described elsewhere herein) after vesting before it can be sold or transferred. Q10 What are the other terms and conditions of my Restricted Stock? A10 Restricted Stock issued in the Offer will be granted pursuant to the Strasbaugh 2007 Incentive Share Plan. A participating employee is not required to pay any monetary consideration to receive shares of Restricted Stock. All other terms and conditions of the Restricted Stock issued in the exchange program will be substantially the same as those that apply generally to new grants of Common Stock under the Strasbaugh 2007 Incentive Share Plan. Q11 Are there conditions to the Offer? A11 Yes. The Offer is subject to certain conditions, including the conditions described under the caption “The Offer” in Section6, Conditions of the Offer, which you should read carefully. However, the Offer is not conditioned on a minimum number of employees accepting the Offer or a minimum number of options being exchanged. -3- Q12 Are there any eligibility requirements I must satisfy in order to receive the Restricted Stock? What happens if my employment terminates during the Offer? A12 In order to receive Restricted Stock, you must be employed by us (including employees on a leave of absence) as of the Commencement Date and you must remain continuously employed by us (or be on a leave of absence protected by statute) through the Expiration Date. If your employment with us terminates for any reason after you tender your options but prior to the date the shares of Restricted Stock are issued in exchange for the options you tendered, you will not be permitted to exchange your options, and your election to tender your options will be disregarded. In that case, you will continue to hold your options subject to their existing terms (including, without limitation, the vesting provisions of your option and any applicable period following termination of employment in which you must exercise your option). The Offer is not a promise of continued employment for any length of time. Your employment is “at-will” and the Offer does not change the “at-will” nature of your employment. Your employment may be terminated by us or by you at any time, including prior to the Expiration Date, for any reason, with or without cause. Q13 Are employees who tender their options and are on a leave of absence on the date the shares of Restricted Stock are issued eligible to participate? A13 If you tender your options and they are cancelled in the Offer and, on the date shares of Restricted Stock are granted, you are on a leave of absence protected by statute, then you will be entitled to receive shares of Restricted Stock. If, however, on the date shares of Restricted Stock are issued you are on a leave that is not protected by statute, then the shares of Restricted Stock will be issued on the date, if any, that you return to regular employment with us. Q14 How should I decide whether or not to participate? A14 We understand that this will be a challenging decision for everyone. The Offer does carry considerable risk, and there are no guarantees regarding our future stock performance. We recommend that you evaluate current market quotes for our Common Stock and consider the terms and conditions of the Offer as well as the risks and uncertainties discussed under the caption “Risks of Participating in the Offer,” among other factors, before deciding whether to elect to exchange your options. However, the decision to participate must be your personal decision, and it will depend largely on your assumptions about the future overall economic environment, our stock price and our business and your desire and ability to remain our employee until the Expiration Date. We cannot and will not advise you on the decision to participate in the Offer, and we have not authorized anyone to make any recommendation on our behalf as to your decision. Q15 How does the Offer work? A15 On or before the Expiration Date (which we currently expect to be September 25, 2009), you may decide to exchange your options for Restricted Stock by following the procedures described in this Offer to Exchange and in the Election Form. Q16 What if my options are not currently vested? Can I exchange them? A16 Yes. Your options do not need to be vested in order for you to exchange them in the Offer. All options are treated equally, irrespective of vesting and exercise price. Q17 If I elect to exchange my options, do I have to exchange all of my options or can I just exchange some of them? A17 You may exchange some of your options and retain the remaining options you hold. However, if you elect to exchange, you must surrender all options held by you that have the same grant number (i.e., the same grant date and exercise price); you cannot exchange part of the options with the same grant number and keep the balance. Q18 Will I be required to give up all of my rights under the cancelled options? A18 Yes. Once we have accepted your exchanged options, they will be cancelled and you will no longer have any rights thereunder. We intend to cancel all exchanged options effective on the Expiration Date. (See Section6, Conditions of the Offer, under the caption “The Offer”). -4- Q19 Will the terms and conditions of my Restricted Stock be the same as my exchanged options? A19 No. Shares of Common Stock are a different type of award than stock options, and so the terms and conditions of your Restricted Stock will necessarily be different from your options. Your Restricted Stock will be granted under the Strasbaugh 2007 Incentive Share Plan. The shares will not vest until March 31, 2010, and will not be registered under the Securities Act. Accordingly, you will be unable to sell or otherwise transfer the shares of Restricted Stock for a period of six months after vesting. After that period, however, you will be free to sell or otherwise transfer the shares without restriction, unless you are an “affiliate” of Strasbaugh (See Questions& Answers 10 and 11). Q20 Will I have to pay taxes if I participate in the Offer? A20 If you participate in this Offer, you will recognize taxable income equal to the value of the shares received at the time of vesting (March 31, 2010), and we will have a corresponding deduction at the time you recognize income. You must make adequate provision for any sums required to satisfy applicable federal, state, local and foreign tax withholding obligations. We may elect to deduct from the Common Shares the appropriate number of whole shares, valued at their then fair market value, to satisfy our tax withholding obligations at the applicable minimum statutory withholding rate. Alternatively, we may require you to satisfy the applicable tax withholding requirements through payroll withholding or otherwise. You may file a Section 83 election with the Internal Revenue Service for the purpose of recognizing income at the time of receipt of the Restricted Stock, rather than waiting until the vesting date. (See Section13, Material U.S. Federal Income Tax Consequences, under the caption “The Offer”). This would mean that you would recognize income during 2009, which would be reported on your 2009 income tax return. The amount of income you recognize would be based on value of the shares of Restricted Stock at the Expiration Date (currently set at September 25, 2009) rather than the vesting date (March 31, 2010). We will determine the fair market value of the shares based on the average closing price of our Common Stock for the five trading days immediately preceding the Expiration Date, as reported on the OTC Bulletin Board (for employees who file a Section 83 election), and the five trading days immediately preceding the vesting date of March 31, 2010 (for employees who do not filer a Section 83 election). The ordinary income resulting from the receipt (or vesting, as the case may be) of the shares of Restricted Stock will be reflected in the applicable Form W-2 (in the case of employees) or Form 1099 (in the case of directors) reported to the Internal Revenue Service for 2009. In the case of employees, at the time that you recognize ordinary income, you will have an income and employment withholding tax obligation with respect to that income, much like the obligation that arises when we pay you salary. You are urged to consult with your personal financial and tax advisors before making a decision on the Offer. Upon a sale of the Common Shares, any gain or loss, based on the difference between the sale price and the fair market value of the shares on the date of issuance, will be taxed as a capital gain or loss. Such gain or loss will be long-term if the director or employee held the shares for more than one year following their grant date. The foregoing summary of the U.S. federal income tax consequences of the option exchange program under current law is not intended to be exhaustive and, among other considerations, does not describe state or local tax consequences. You should consult with your own tax advisor to determine the personal tax consequences to you of participating in the Offer. -5- Q21 What if my employment is terminated prior to the Expiration Date? A21 If you elect to exchange options, your election will become irrevocable as of the Expiration Date. Therefore, if your employment with us terminates for any reason, including voluntary resignation, retirement, involuntary termination, layoff, death or disability, after you tender your options but prior to the Expiration Date, you are not eligible to participate in the Offer, and your election to tender your options will be disregarded. In that case, you will continue to hold your options subject to their existing terms (including, without limitation, the vesting provisions of your option and any applicable period following termination of employment in which you must exercise your option). Q22 What do I need to do to exchange my options? A22 To exchange your options, you must complete and submit the Election Form to the Exchange Administrator by the Expiration Date, which is expected to be 5:00 p.m., U.S. Pacific Standard Date, on September 25, 2009. The Exchange Form must be actually received by the Exchange Administrator by the Expiration Date in order for your election to be effective. If you are an employee on a leave of absence as of the Commencement Date, the Exchange Administrator will mail to you an Election Form and Notice of Withdrawal. Delivery will be deemed made only when actually received by the Exchange Administrator via the methods of delivery described above. No late deliveries will be accepted. We may reject any options if we determine the Election Form is not properly completed or to the extent that we determine it would be unlawful to accept the options. Q23 What is the deadline to elect to participate in the Offer? A23 You must deliver your Election Form to the Exchange Administrator via hand delivery or facsimile to (805) 541-6425 by 5:00 p.m. Pacific time, on the Expiration Date, which is expected to be September 25, 2009. This is a one-time offer, and we plan to strictly enforce the election period. Although we do not currently intend to do so, we may, in our discretion, extend the Offer at any time. Q24 Can I change my election? How often? A24 Yes. You can change your election at any time by either delivering a Notice of Withdrawal or re-delivering an Election Form following the delivery of a Notice of Withdrawal, each to the Exchange Administrator via hand delivery or facsimile to (805) 541-6425 prior to the Expiration Date. There is no limit to the number of times you can change your election prior to the Expiration Date. However, the last Notice of Withdrawal or Election Form you deliver prior to the Expiration Date in accordance with the procedures outlined above will determine your election decision. Q25 What will happen if I don’t turn in my form by the deadline? A25 If you do not submit an effective Election Form prior to the Expiration Date, you cannot participate in the Offer. The delivery of election and withdrawal forms is at your risk. Delivery will be deemed made only when actually received by Strasbaugh via the methods of delivery described above. No late deliveries will be accepted. Q26 Will I receive a confirmation of my election? A26 Yes. After you deliver an Election Form, the Exchange Administrator intends to confirm by email within two U.S. business days, indicating that we have received your Election Form and stating where you can find information regarding the Restricted Stock that you are eligible to receive pursuant to the Offer. Similarly, after you deliver a Notice of Withdrawal, the Exchange Administrator intends to confirm the receipt of any withdrawal form by email within two U.S. business days. You should print these email confirmations and keep them with your records. Q27 What if I don’t accept the Offer? A27 The Offer is completely voluntary. You do not have to participate, and there are no penalties for electing not to participate in the Offer. If you do not participate, you will retain your options on their current terms and conditions Q28 Where do I go if I have additional questions about the Offer? A28 Please direct your questions to the Exchange Administrator, at (805) 541-6424. -6- RISKS OF PARTICIPATING IN THE OFFER Participating in the Offer involves a number of risks, including those described below. This list and the risk factors under the caption “Risk Factors” in our Annual Report on Form 10-K for the year ended December31, 2008, filed with the SEC, highlight the material risks relating to the Company. You should carefully consider these risks and are encouraged to speak with an investment and tax advisor as necessary before deciding whether or not to participate in the Offer. Economic Risks If the price of our Common Stock increases after the date on which your options are cancelled, your cancelled options might have been worth more than the Restricted Stock that you receive in exchange for them. For example, if the price of our common stock increases after the date on which your options are cancelled, those cancelled options might prove to have been worth more than the Restricted Stock that you receive in exchange for them. For example, if you exchange an option covering 1,000 shares with an exercise price of $1.20 per share, you would receive 500 shares of Restricted Stock (i.e., 1,000 divided by 2). Assume, for illustrative purposes only, that two years after the issuance of the Restricted Stock the fair market value of our common stock has increased to $5.00 per share. Under this example, if you had kept your exchanged option, exercised it, and sold the underlying shares at $5.00 per share, you would have realized a pre-tax gain of $3,800, but if you exchanged your option for 500 shares of Restricted Stock and sold the shares at $5.00 per share, you would only realize a pre-tax gain of $2,500. Once you have tendered your option and we have accepted it for exchange, there will be no way to return your surrendered option to you even if the fair market value of our common stock exceeds the exercise price of your surrendered option. If we are acquired by or merge with another company, your cancelled options might have been worth more than the Restricted Stock that you receive in exchange for them. A transaction involving us, such as a merger or other acquisition, could have a substantial effect on our stock price, including significantly increasing the price of our common stock. Depending on the structure and terms of this type of transaction, employees who elect to exchange their options in the Offer might be deprived of the benefit of the appreciation in the price of our common stock resulting from the merger or acquisition. This could result in a greater financial benefit for those employees who did not participate in the Offer and retained their options. Tax-Related Risks If you participate in this Offer, you will recognize ordinary income equal to the value of the shares of Restricted Stock received, and we will generally have a corresponding deduction at the time you recognize income.If you file a Section 83 election, you will recognize taxable income as of the Expiration Date, based on the fair market value of the Common Stock on that date. If you do not file a Section 83 election, you will recognize taxable income at the time the shares of Restricted Stock vest, March 31, 2010, provided you remain employed by the Company through that date. When shares of Restricted Stock vest (or are delivered to you, in the case of employees who make a Section 83 election), you must make adequate provision for any sums required to satisfy applicable federal, state, local and foreign tax withholding obligations. We may elect to deduct from the shares of Restricted Stock that would otherwise be issued the appropriate number of whole shares, valued at their then fair market value, to satisfy our tax withholding obligations at the applicable minimum statutory withholding rate. Alternatively, we may require you to satisfy the applicable tax withholding requirements through payroll withholding or otherwise. Business-Related Risks In addition to the risks discussed above, you should carefully review the risk factors contained in our Annual Report on Form10-K for the year ended December31, 2008, filed with the SEC on April 15, 2009, as well as the information provided in this Offer to Exchange and the other materials that we have filed with the SEC, before making a decision on whether or not to tender your options. These documents are available free of charge (i)at the SEC’s website at http://www.sec.gov, (ii)by directing a written request to: Strasbaugh, Attention: Investor Relations, 825 Buckley Road, San Luis Obispo, CA 93401. See Section17, Additional Information, for more information regarding reports we file with the SEC and how to obtain copies of or otherwise review these reports. -7- THE OFFER 1. ELIGIBLE EMPLOYEES; ELIGIBLE OPTIONS; EXPIRATION DATE. We are offering to exchange shares of Restricted Stock of Strasbaugh for options previously issued to employees and directors under the 2007 Share Incentive Plan. The Offer is made only to current employees and directors of Strasbaugh. The offer applies to all outstanding options that were granted under the Strasbaugh 2007 Share Incentive Plan. As of August 1, 2009, options covering approximately 1,327,416 shares of our common stock were outstanding under that Plan, with a weighted average exercise price of $1.69 per share. All of these outstanding options are eligible for exchange in the Offer. Your participation in the Offer is voluntary. If you are an employee who wishes to participate in the Offer, you must surrender for exchange all options held by you that have the same grant number (i.e., the same grant date and exercise price); you cannot exchange part of the options with the same grant number and keep the balance. The Offer is subject to the terms and conditions described in Section6, Conditions of the Offer of this Offer to Exchange, as it may be amended from time to time. We will only accept options that are properly exchanged and not validly withdrawn in accordance with Section5, Acceptance of options for Exchange and Cancellation and Issuance of Restricted Stock, before the Offer expires on the Expiration Date. The ratio of shares subject to options cancelled to Restricted Stock issued is 2-to-1. Shares of Common Stock issued in the Offer will not be vested at the time they are issued, and will vest on March 31, 2010.Thus, unless you remain employed by the Company through that date, your Restricted Stock will be forfeited.
